Exhibit 10.1

Summary of Compensation to Non-Employee Directors

On June 13, 2008, the Board of Directors (the “Board”) of Cheniere Energy, Inc.
(the “Company”) approved the recommendation of the Governance and Nominating
Committee to compensate each non-employee director of the Company $160,000 for
services for the period from the current year’s Annual Meeting of Stockholders
(June 13, 2008) until the next year’s Annual Meeting of Stockholders (the
“Annual Period”). Additional compensation of $20,000 for the Annual Period was
approved for the chairman of the Audit Committee, the chairman of the
Compensation Committee and the Lead Director. Additional compensation of $10,000
for the Annual Period was approved for the chairman of the Governance and
Nominating Committee. Compensation will be paid, at the election of the
director, either 100% in shares of the Company’s restricted stock or 50% in cash
and 50% in shares of restricted stock. If a director elects to receive 50% of
his or her compensation in cash, such cash payments will be made quarterly as of
the 15th day of August, November, February and May, beginning on
August 15, 2008. Payment in the form of restricted stock will be made on
June 16, 2008 (the “Date of Grant”), and the number of shares granted will be
determined by the closing price of the Company’s common stock as reported on the
American Stock Exchange (“AMEX”) on the Date of Grant. Vesting of the restricted
stock will occur in full on the first anniversary of the Date of Grant.